MITCHELL, Judge.
The defendant first assigns as error the exclusion of evidence relating to certain events occurring after the shooting which resulted in the death of Johnny Carlton. As his defense was based upon the theory of self-defense, the defendant contends that this evidence was admissible as tending to show the character of the deceased as a violent and dangerous fighting man. We do not agree.
During the direct examination of the defendant, he attempted to introduce evidence that a bomb exploded in his car on 17 January 1977 and other evidence tending to show acts or threatened acts of violence against him or his family after the shooting of the deceased. The trial court conducted a voir dire hearing and specifically ruled that evidence tending to show threats or acts of violence against the defendant or his family occurring after the death of the deceased victim in this case were excluded as irrelevant. We find that the trial court ruled correctly in this regard.
*384The defendant apparently offered evidence tending to show acts and threats of violence against him and his family as evidence of the character of the deceased as a violent and dangerous fighting man. Such evidence is not relevant unless an issue of self-defense or some similar justification is to be resolved by the jury. Where, as here, self-defense is an issue, the violent character of the deceased may be relevant if known to the accused at the time of the crime charged or if, whether known to him or not, it throws light upon the question of which party was the actual aggressor. 1 Stansbury’s N.C. Evidence § 106, p. 330 (Brandis rev. 1973). In the present case, however, the defendant sought to introduce evidence of violent acts and threats of violence occurring after the shooting of the deceased which resulted in his death. Such evidence was not relevant to establish the character of the deceased as he clearly could not have perpetrated the acts or threats in question. Additionally, no evidence was introduced tending to show any connection between the deceased and the individuals making the alleged threats and committing the alleged acts of violence. Evidence of the alleged acts and threats was, therefore, properly excluded and the assignment of error is overruled.
The defendant next contends that the trial court erred in excluding the testimony of H. S. Turnage, a City of Durham Public Safety Officer. Officer Turnage testified on voir dire that he was driving his patrol car in the vicinity of the defendant’s home about an hour or an hour and a half after the shooting incident. He observed two suspicious males on that occasion. Upon being stopped and questioned about the shooting incident, they indicated that they had been at the tavern at the time of the shooting incident but had not done any of the shooting. The officer then looked into their car and found a fully loaded shotgun and rifle.
This testimony by Officer Turnage was also properly excluded as irrelevant. The victim was not in the automobile when it was stopped and no evidence was introduced to indicate that he was in any way connected with the actions of the two males stopped by Officer Turnage. Such evidence did not reflect upon the character of the deceased or tend to establish that the defendant shot the deceased in self-defense. The testimony was properly excluded and the assignment is overruled.
*385The defendant also contends that the trial court erred in denying his motion for dismissal made at the close of all of the evidence. In considering such a motion, the trial court must determine whether there is substantial evidence of each element of the crime charged or a lesser included offense and that the defendant is the person who committed the crime. See State v. Hall, 293 N.C. 559, 238 S.E. 2d 473 (1977). In determining whether such evidence has been presented, all of the evidence must be considered in the light most favorable to the State and the State must be given the benefit of every reasonable inference that may be drawn therefrom. See State v. Thomas, 296 N.C. 236, 250 S.E. 2d 204 (1978).
The defendant in the present case stipulated that the deceased victim died as a result of a .22 caliber gunshot wound and the stipulation was introduced into evidence. On direct examination, the defendant testified that he shot at the deceased. On cross-examination, the defendant made the following statement concerning the deceased: “I guess I shot him once and hit him.” When considered in the light most favorable to the State, such evidence was sufficient to show that the crime of voluntary manslaughter was committed and that the defendant was the perpetrator of that crime. Therefore, the trial court did not err in denying the defendant’s motion to dismiss.
The defendant received a fair trial free from prejudicial error and we find
No error.
Judges Martin (Robert M.) and Erwin concur.